Citation Nr: 0838732	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
seizure disability.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  This case comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Albuquerque, New Mexico 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in June 2004 and February 2005.

The reopened issue of service connection for a seizure 
disorder as well as the issue of service connection for a 
right shoulder disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a seizure disorder was most recently denied in a January 
1990 rating decision.  The veteran did not fully appeal this 
unfavorable decision and it became final.

2.  Evidence associated with the claims file since the 
January 1990 rating decision regarding a seizure disorder is 
both new and material evidence as it indicates a diagnosis of 
a current seizure disorder that could be related to service.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision, which denied service 
connection for a seizure disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence having been presented for the 
claim for service connection for a seizure disorder, the 
claim for service connection for a seizure disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA is inapplicable with regards to the claim 
regarding a seizure disorder insofar as it is adjudicated in 
this decision.  As the claim was reopened and remanded, all 
issues adjudicated with regards to that claim have been 
granted and the remaining VCAA issues as to the claim for 
service connection will be addressed later.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




Claim To Reopen

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for a seizure disorder.

The veteran was denied entitlement to service connection for 
a seizure disorder in a January 1990 rating decision.  The 
rating decision denied the claim on the basis of no relation 
of any current seizure disorder to service had been made.  
That decision went unappealed by the veteran and therefore 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The last final disallowance of the veteran's claim was issued 
in Janaury 1990.  At that time, the RO denied reopening the 
veteran's claim for service connection for a seizure disorder 
(originally denied in August 1976) based on a VA examination 
which indicated no current seizure disorder as related to 
service and private medical records which also indicate no 
current disorder as related to service.  The August 1976 
denial of the claim for service connection was issued based 
on the veteran's service medical records which indicated that 
the veteran suffered a November 1970 fall due to alcohol, a 
January 1970 complaint of dizziness due to alcohol 
withdrawal, a February 1971 complaint of dizziness, a March 
1971 brain examination shown to be normal and a normal 
separation examination.  The veteran also underwent a VA 
examination prior to the adjudication of his claim which 
showed no current seizure disorder related to service despite 
the in-service alcohol-related complaints of dizziness.

Since the last final disallowance of the veteran's claim, VA 
treatment records have been submitted which indicate that he 
"still has occasional seizure activity" as of February 2005 
and that he has been followed and treated for a seizure 
disorder that could be related to service.

The veteran has submitted new evidence regarding this claim 
as the evidence submitted was not of record at the time of 
the last final disallowance of the claim.  The VA treatment 
records submitted are also considered to be material 
evidence.  The records submitted since the last final 
disallowance of the veteran's claim indicate that the veteran 
has a current seizure disorder that could be related to the 
in-service bouts of symptoms of seizures as related to 
alcohol withdrawal or otherwise.  This evidence relates to a 
nexus between a currently diagnosed seizure disorder and 
complaints and treatment in service and therefore relates to 
an unestablished fact necessary to substantiate the claim.  
As the veteran has submitted evidence that is both new and 
material with regards to his claim for service connection for 
a seizure disorder, the claim is reopened.  However, as 
further development is required prior to adjudication, the 
reopened claim for service connection for a low back 
disability is remanded below.


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a seizure 
disability is reopened.


REMAND

With regards to the veteran's reopened claim of service 
connection for a seizure disorder, the veteran has submitted 
VA treatment records which include opinions that indicate a 
possible relation between a current seizure disorder and in-
service incidents of seizure activity.  The issue must be 
remanded for a VA examination to determine if the veteran in 
fact has a current seizure disorder that is related to 
service.

Additionally, in the course of an August 2004 VA treatment 
session, it was noted that the veteran received benefits from 
the Social Security Adminstration due to his disabled 
condition.  As these records are held by a federal agency and 
have not been sought, they must be sought prior to the 
adjudication of the claims on appeal

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's Social Security 
Adminstration records.  If these records 
are unobtainable, make a written note of 
the reason and document all attempts to 
obtain them.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any seizure disorder.  Have 
the examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and answer the following 
questions:

    a.  Does the veteran have a current 
seizure disability?
    
    b.  If so, is it at least as likely as 
not that any current seizure disability is 
related to service?  If so, please 
describe in detail.
    
3.  Thereafter, review the above requested 
examination report and if it is in any way 
inadequate, return it for revision.

4.  Finally, readjudicate the claims on 
appeal, and issue the veteran a 
supplemental statement of the case 
concerning all issues remaining on appeal 
and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


